Name: Council Regulation (EU) 2015/612 of 20 April 2015 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  rights and freedoms;  Africa;  international security;  international trade
 Date Published: nan

 21.4.2015 EN Official Journal of the European Union L 102/1 COUNCIL REGULATION (EU) 2015/612 of 20 April 2015 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) The Union measures implementing Council Decision 2011/101/CFSP (1), including the freezing of funds and economic resources of certain natural or legal persons, entities and bodies, are set out in Council Regulation (EC) No 314/2004 (2). (2) Annex IV to Regulation (EC) No 314/2004 lists the persons and entities benefiting from a suspension of the freezing of funds and economic resources under that Regulation. (3) On 19 February 2015, the Council adopted Decision 2015/277/CFSP (3) by which it removed the names of five deceased persons from Annexes I and II to Decision 2011/101/CFSP. (4) That measure falls within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to give effect to it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (5) On 19 February 2015, Commission Implementing Regulation (EU) 2015/275 (4) removed the names of the five deceased persons from Annex III to Regulation (EC) No 314/2004. (6) Annex IV to Regulation (EC) No 314/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 314/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 April 2015. For the Council The President F. MOGHERINI (1) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). (2) Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (OJ L 55, 24.2.2004, p. 1). (3) Council Decision 2015/277/CFSP of 19 February 2015 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe (OJ L 47, 20.2.2015, p. 20). (4) Commission Implementing Regulation (EU) 2015/275 of 19 February 2015 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe (OJ L 47, 20.2.2015, p. 15). ANNEX In Annex IV to Regulation (EC) No 314/2004, the names of the following natural persons are deleted from the section I. Persons: I. Persons Name (and any aliases) Chindori-Chininga, Edward Takaruza Karakadzai, Mike Tichafa Sakupwanya, Stanley Urayayi Sekeremayi, Lovemore Shamuyarira, Nathan Marwirakuwa